The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                           November 5, 2020

                               2020COA153

No. 17CA2384, Gomez v. JP Trucking, Inc. — Labor and
Industry — Wages — Colorado Minimum Wage Order — Fair
Labor Standards Act — Exemptions

     A division of the court of appeals interprets the “interstate

drivers” exemption to the Colorado Wage Order’s overtime

requirements harmoniously with the federal Fair Labor Standards

Act Motor Carrier Act (MCA) exemption. The division declines to

follow the holding in Brunson v. Colorado Cab Co., 2018 COA 17,

¶ 45 (cert. granted June 18, 2018) (cert. dismissed Jan. 29, 2019),

which concluded that the interstate drivers exemption applied “only

to drivers whose work takes them across state lines.” The trial

court correctly found that the employee truck drivers were subject

to the MCA exemption, and then correctly applied the Brunson

holding pursuant to another division of this court’s remand order.
But, because the division believes Brunson was wrongly decided, it

reverses the trial court’s judgment under the Wage Order and

remands the case with directions to vacate the damages award.
COLORADO COURT OF APPEALS                                          2020COA153


Court of Appeals No. 17CA2384
Eagle County District Court No. 16CV30222
Honorable Russell H. Granger, Judge


Leonel Gomez, Francisco Gonzalez, Ebarardo Sanchez, and Nathan Abbott,

Plaintiffs-Appellees,

v.

JP Trucking, Inc.,

Defendant-Appellant.


                        JUDGMENT REVERSED AND CASE
                         REMANDED WITH DIRECTIONS

                                  Division VI
                          Opinion by JUDGE FREYRE
                          Dunn and Brown, JJ., concur

                          Announced November 5, 2020


Riley Law LLC, Kelli Riley, Greeley, Colorado, for Plaintiffs-Appellees

Hall and Evans, LLC, Meredith L. McDonald, Paul Yarbrough, Denver,
Colorado, for Defendant-Appellant
¶1    In this employment wage dispute, we are asked to address the

 interplay between provisions of the Fair Labor Standards Act (FLSA)

 and the Colorado Minimum Wage Order. See Colo. Minimum Wage

 Order No. 31, 7 Code Colo. Regs. 1103-1 (effective Dec. 30, 2014-

 Dec. 31, 2015), https://perma.cc/4DFR-69JU (hereinafter Wage

 Order).1 The FLSA sets federal minimum wage and overtime

 requirements for certain employees nationwide, while the Wage

 Order sets the minimum wage and overtime pay requirements for

 Colorado employees who work in certain industries. As relevant

 here, both the FLSA and the Wage Order exempt drivers who

 transport goods in interstate commerce from these requirements.

 The FLSA’s Motor Carrier Act (MCA) exemption excludes an

 employee who “in the performance of his duties moves goods in

 interstate commerce and affects the safe operation of motor vehicles

 on public highways.” Deherrera v. Decker Truck Line, Inc., 820 F.3d

 1147, 1154 (10th Cir. 2016) (quoting Foxworthy v. Hiland Dairy Co.,

 997 F.2d 670, 672 (10th Cir. 1993)). Similarly, the Wage Order


 1 Colorado Minimum Wage Order No. 31 was in effect at the time of
 the events in this case. Since then, the Colorado Department of
 Labor and Employment has promulgated subsequent wage orders.
 See infra note 5.

                                  1
 exempts “interstate drivers” from overtime requirements, see Wage

 Order § 5 but does not define the term “interstate drivers.” Thus,

 the question before us is whether an “interstate driver” under the

 Wage Order carries the same meaning as an employee covered

 under the MCA exemption.

¶2    Another division of this court considered this question in

 Brunson v. Colorado Cab Co., 2018 COA 17 (cert. granted June 18,

 2018) (cert. dismissed Jan. 29, 2019). It held that the Wage Order’s

 “interstate driver” exemption applies “only to drivers whose work

 takes them across state lines,” and in doing so, accorded a

 narrower meaning (and exemption) to “interstate drivers” than

 accorded under the MCA exemption. Id. at ¶ 45.

¶3    In this case, defendant, JP Trucking, Inc., appeals the trial

 court’s judgment in favor of plaintiffs, former employees Leonel

 Gomez, Francisco Gonzalez, Ebarardo Sanchez, and Nathan Abbott

 (collectively Employees), following a limited remand ordered by a

 division of this court for additional factual findings. JP Trucking

 asks us to reject the Brunson division’s holding and urges us to

 read “interstate drivers” under the Wage Order harmoniously with

 the MCA exemption. JP Trucking also challenges the damages


                                   2
 awarded. For the reasons explained below, we agree with JP

 Trucking on the first issue and respectfully decline to follow

 Brunson. See Chavez v. Chavez, 2020 COA 70, ¶ 13 (the holding of

 one division of the court of appeals does not bind another division).

 Finding Deherrera’s reasoning persuasive, we adopt it and,

 therefore, reverse the judgment in favor of Employees under the

 Wage Order and remand the case with directions to enter judgment

 in favor of JP Trucking. Because we reverse the judgment, we need

 not address JP Trucking’s remaining contentions.

              I.    Factual and Procedural Background

¶4    JP Trucking hired Employees as truck drivers. In their

 complaint, Employees alleged that JP Trucking failed to pay them

 time and a half as required by the FLSA, 29 U.S.C. §§ 201-219

 (2018), and the Wage Order. JP Trucking answered that because

 Employees were interstate drivers, they were exempt from overtime

 under the MCA exemption and the Wage Order.

¶5    Following a bench trial, the trial court found for Employees

 under the FLSA and Wage Order and awarded them damages. JP

 Trucking appealed. Another division of this court concluded that it

 could not resolve the appeal without further factual findings. The


                                   3
 division ordered a limited remand, instructing the trial court to

 make additional findings of fact to redetermine whether Employees

 were exempt from the FLSA, and to decide whether, in light of

 Brunson, they were exempt under the Wage Order. Gomez v. JP

 Trucking, (Colo. App. No. 17CA2384, June 18, 2019) (unpublished

 order).

¶6    On remand, a different judge entered additional factual

 findings.2 As relevant here, the trial court found:

            JP Trucking regularly transported items and materials

             across state lines and within Colorado when the

             materials were destined for or coming from other states.

            During Employees’ employment, JP Trucking “was

             involved in interstate commerce and subject to regulation

             by the U.S. Department of Transportation.”

            JP Trucking “intended to and did comply with U.S.

             Department of Transportation regulations, including

             regulations relating to drivers’ qualifications and limits

             on drivers’ hours,” during the period at issue.


 2 The original trial judge retired before the division ordered the
 limited remand.

                                     4
 Interstate trips were “indiscriminately and randomly

  distributed among its drivers.”

 Employees “could have been called upon to travel out-of-

  state for JP Trucking, or to deliver within the state goods

  that were in interstate commerce.”

 JP Trucking provided Employees with the Federal Motor

  Carrier Safety Regulations, and Employees agreed to

  familiarize themselves with them.

 JP Trucking’s employment application placed Employees

  “on notice that they would be subject to investigation,

  testing and restriction pursuant to the U.S. Department

  of Transportation regulations.”

 JP Trucking’s employment application required

  Employees to provide prior employment information

  for JP Trucking’s investigation of their safety performance

  histories pursuant to the U.S. Department of

  Transportation’s regulations.

 On the part of the application asking “Intrastate Only,”

  each employee checked the “No” box.




                         5
          None of the Employees indicated they were not applying

           to drive in interstate commerce.

¶7    From these additional findings, the trial court concluded that

 (1) JP Trucking regularly transported goods across state lines and

 within Colorado when those goods were destined for or came from

 other states; (2) Employees were randomly assigned trips involving

 goods in interstate commerce; (3) JP Trucking maintained a

 company policy regarding and performed the activity of interstate

 driving by obtaining an interstate permit in 2008 and thereafter

 consistently complying with U.S. Department of Transportation

 regulations; and (4) JP Trucking adhered to federal regulations by

 notifying Employees, through its employment application, of federal

 policies and regulations, including those addressing investigation,

 testing, and hours limitations. The trial court then found that JP

 Trucking had met its burden of proving that Employees were

 exempt from overtime under the MCA exemption.

¶8    Turning to Brunson, the trial court found that Gomez and

 Sanchez were not “interstate drivers” under the Wage Order

 because neither had driven out-of-state. And because Gonzalez and

 Abbott had driven out-of-state only once, their out-of-state driving


                                   6
 was de minimis and, therefore, did not qualify them as “interstate

 drivers.” The court then awarded Employees damages under the

 Wage Order and reasonable fees and costs under section

 8-4-110(1), C.R.S. 2019. On appeal, neither party disputes the trial

 court’s FLSA judgment. Instead, they dispute whether an interstate

 driver under the Wage Order is different from a driver who moves

 goods in interstate commerce under the MCA exemption.

                         II.   Interstate Driver

¶9    JP Trucking contends that the trial court should not have

 relied on Brunson because the Brunson division got it wrong when it

 interpreted “interstate drivers” in the Wage Order more narrowly

 than federal courts that have interpreted the Wage Order

 consistently with the MCA exemption. It asserts that because many

 of the Wage Order’s provisions are patterned after the FLSA, federal

 constructions of the Wage Order should be accorded great weight.

 Alternatively, JP Trucking argues that if out-of-state travel is

 necessary for an employee to be an interstate driver, then the trial

 court erred by applying the de minimis rule and by finding Gonzalez

 and Abbott non-exempt because the undisputed record shows that

 both drove across state lines.


                                    7
              A.    Standard of Review and Applicable Law

¶ 10   We review administrative regulations de novo, and our primary

  task is to give effect to the enacting body’s intent. Colo. Coffee

  Bean, LLC v. Peaberry Coffee Inc., 251 P.3d 9, 22 (Colo. App. 2010).

  When construing administrative regulations, we apply the same

  rules we use to interpret statutes. Berumen v. Dep’t of Human

  Servs., 2012 COA 73, ¶ 19. As with statutes, we first look to the

  regulation’s language and analyze “the words and phrases

  according to their plain and ordinary meaning,” giving effect “to

  every word and term whenever possible.” Id. “We also read and

  consider the regulatory scheme as a whole to give consistent,

  harmonious, and sensible effect to all of its parts.” Id. If the

  language is clear and unambiguous, we do not resort to other rules

  of construction. Id. Language “is ambiguous when it is reasonably

  susceptible of multiple interpretations.” Colo. Oil & Gas

  Conservation Comm’n v. Martinez, 2019 CO 3, ¶ 19.

                          1.    MCA Exemption

¶ 11   The FLSA requires employers to pay overtime compensation to

  employees who work more than forty hours a week. 29 U.S.C.

  § 207(a) (2018). But it exempts numerous employees, including


                                     8
  “any employee with respect to whom the Secretary of

  Transportation [(Secretary)] has power to establish qualifications

  and maximum hours of service” (the MCA exemption). 29 U.S.C.

  § 213(b)(1) (2018). Under the MCA exemption, the Secretary may

  exercise power over an employee who “in the performance of his

  duties moves goods in interstate commerce and affects the safe

  operation of motor vehicles on public highways.” Deherrera, 820

  F.3d at 1154 (quoting Foxworthy, 997 F.2d at 672); see also 49

  U.S.C. § 31502(b)(2) (2018) (empowering the Secretary to “prescribe

  requirements for . . . qualifications and maximum hours of service

  of employees of, and standards of equipment of, a motor private

  carrier, when needed to promote safety of operation”). Even if the

  Secretary has not actually exercised jurisdiction, the MCA

  exemption still applies if the Secretary has the authority to do so.

  Baez v. Wells Fargo Armored Serv. Corp., 938 F.2d 180, 181 n.2

  (11th Cir. 1991).

¶ 12   Federal courts have explained that this exemption applies

  when an employee’s delivery “forms a part of a ‘practical continuity

  of movement’ across state lines from the point of origin to the point

  of destination.” Deherrera, 820 F.3d at 1155 (citation omitted). The


                                    9
  inquiry is whether “the shipper’s ‘fixed and persisting intent’ was to

  move the goods in interstate commerce.” Id. (citation omitted).

  Thus, even if “the final intended destination at the time the

  shipment begins is another state, the [MCA exemption] applies

  throughout the shipment, even as to a carrier that is only

  responsible for an intrastate leg of the shipment.” Id. at 1159

  (quoting Project Hope v. M/V IBN SINA, 250 F.3d 67, 75 (2d Cir.

  2001)).

                            2.    Wage Order

¶ 13   The Wage Order applies to work “performed within the

  boundaries of the state of Colorado” for certain industries.3 Wage

  Order § 1. The Colorado Department of Labor and Employment

  (Department) annually promulgates wage orders that regulate

  “‘wages, hours, working conditions and procedures’ for certain

  employers and employees performing work in Colorado.” Chase v.

  Farmers Ins. Exch., 129 P.3d 1011, 1012 (Colo. App. 2004) (citation

  omitted).




  3 The industries covered by the Wage Order include (1) retail and
  service; (2) commercial support service; (3) food and beverage; and
  (4) health and medical. Wage Order § 1.

                                    10
¶ 14   As well, the Wage Order requires that certain covered

  employees be paid “time and one-half of the regular rate of pay for

  any work in excess of: (1) forty (40) hours per workweek; (2) twelve

  (12) hours per workday[;] or (3) twelve (12) consecutive hours . . .

  whichever calculation results in the greater payment of wages.”

  Wage Order § 4. Like the FLSA, the Wage Order exempts several

  categories of employees:

             The following employees or occupations, as
             defined below, are exempt from all provisions
             of [the Wage Order]: administrative,
             executive/supervisor, professional, outside
             sales employees, and elected officials and
             members of their staff. Other exemptions are:
             companions, casual babysitters, and domestic
             employees employed by households or family
             members to perform duties in private
             residences, property managers, interstate
             drivers, driver helpers, loaders or mechanics of
             motor carriers, taxi cab drivers, and bona fide
             volunteers. Also exempt are: students
             employed by sororities, fraternities, college
             clubs, or dormitories, and students employed
             in a work experience study program and
             employees working in laundries of charitable
             institutions which pay no wages to workers
             and inmates, or patient workers who work in
             institutional laundries.

  Id. § 5 (emphasis added).




                                    11
¶ 15   The Wage Order also exempts “[s]alespersons, parts-persons,

  and mechanics employed by automobile, truck, or farm implement

  (retail) dealers [and] salespersons employed by trailer, aircraft and

  boat (retail) dealers,” as well as sales employees of retail or service

  industries, employees of the ski industry, and employees of the

  medical transportation industry. Id. § 6.

                       B.    Brunson and Deherrera

¶ 16   Both federal and state appellate courts have weighed in on the

  meaning and scope of the Wage Order’s “interstate drivers”

  exemption. In Deherrera, the Tenth Circuit Court of Appeals

  considered whether truckers who drove only an intrastate leg of a

  shipment in interstate commerce were subject to the MCA

  exemption and the Wage Order’s “interstate drivers” exemption.

  820 F.3d at 1151.

¶ 17   After concluding that drivers who do not cross state lines, but

  who nevertheless transport goods in interstate commerce, are

  exempt under the MCA, the court held that the “interstate drivers”

  exemption under the Wage Order “should be read in harmony with

  the meaning of interstate commerce under the [MCA exemption].”

  Id. at 1161. The court reasoned that like the Wage Order, the FLSA


                                     12
  mandates that employers provide overtime pay to employees who

  work longer than forty hours a week. Id. at 1155; see 29 U.S.C.

  § 207(a). Also, like the Wage Order, the FLSA exempts dozens of

  similar employee categories from the overtime pay requirement.

  Deherrera, 820 F.3d at 1154. And, the court explained that when

  read in context, the term “interstate drivers” was not ambiguous,

  and that because the Wage Order exemptions were patterned after

  the FLSA exemptions, the two specific exemptions (interstate drivers

  and MCA) should be read harmoniously. Id. at 1160-61. Thus, the

  Tenth Circuit held that drivers who engage in interstate commerce

  for purposes of the MCA exemption are also “interstate drivers”

  under the Wage Order. Id. at 1161.

¶ 18   Two years after Deherrera, a division of this court considered a

  similar question in Brunson — whether airport shuttle drivers are

  “interstate drivers” under the Wage Order. Following Deherrera, the

  trial court had granted summary judgment in favor of the employer,

  Colorado Cab Company, concluding that the “Wage Order’s

  language closely follows” the MCA exemption. Brunson, ¶ 7. On

  appeal, the division reversed. Contrary to Deherrera, the Brunson

  division found the term “interstate drivers” ambiguous, reasoning


                                   13
  that it could mean drivers who crossed state lines or drivers who

  transported goods in interstate commerce without crossing state

  lines, consistent with the MCA. Brunson, ¶¶ 17-18. It therefore

  looked beyond the express language to discern the term’s meaning.

¶ 19   While the division acknowledged the similarities between the

  Wage Order’s and the FLSA’s exemption categories, it found these

  similarities insufficient to conclude that they closely parallel each

  other, and, thus, it rejected the Tenth Circuit’s interpretation in

  Deherrera. Id. at ¶¶ 32-33. Relying instead on the Department’s

  advisory bulletin, the Brunson division held that the “term

  ‘interstate drivers’ in the Wage Order applies only to drivers whose

  work takes them across state lines.” Id. at ¶ 45. And it reasoned

  that when employees are subject to both federal and state wage

  laws, the law providing greater protection, or a higher standard,

  applies. Id. at ¶ 40.

                              C.    Analysis

¶ 20   We begin by agreeing with Brunson that states may provide

  employees with greater benefits than those provided under the

  FLSA and that the FLSA provides a floor and not a ceiling on

  compensation. Brunson, ¶ 21. We also acknowledge that in cases


                                    14
  like this, where employees are covered by both federal and state

  minimum wage laws, “the law which provides a higher minimum

  wage or sets a higher standard shall apply.” Id. at ¶ 22 (quoting

  Wage Order Introduction); Wage Order § 22 (“Whenever employers

  are subjected to both federal and Colorado law, the law providing

  greater protection or setting the higher standard shall apply.”).

  Finally, we agree that exemptions should be construed narrowly.

  Brunson, ¶ 23.

¶ 21   But we depart from Brunson’s conclusion that the federal and

  state exemptions are not substantially similar; instead, we agree

  with Deherrera that the Wage Order provisions are largely patterned

  after the FLSA. Indeed, in addition to interstate drivers, both laws

  exempt administrative employees; professional and executive

  employees; outside salesmen; casual babysitters and domestic

  service companions; driver helpers; taxi cab drivers; and

  salespersons, parts-persons, and mechanics of retail businesses

  dealing in automobile, truck, and farm implements. Compare Wage

  Order § 5, with 29 U.S.C. § 213(a)(1), (a)(15), (b)(1), (b)(10)(A),

  (b)(11), (b)(17). To be sure, the MCA exempts a far greater number

  of employee categories than the Wage Order does. But in our view,


                                      15
  the number of shared, identical exemptions renders them

  substantially similar. Cf. Farmer v. Raemisch, 2014 COA 3, ¶¶ 8-12

  (concluding that, although worded differently, the Colorado statute

  limiting an incarcerated plaintiff’s ability to proceed in forma

  pauperis was sufficiently similar to a federal law that federal courts

  had concluded did not violate the defendant’s right to access the

  courts). And our supreme court instructs that where a state law is

  patterned after a federal law or designed to implement its policies,

  federal courts’ constructions “should be accorded great weight.”

  People v. Gallegos, 251 P.3d 1056, 1062 (Colo. 2011); see also In re

  2015-2016 Jefferson Cty. Grand Jury, 2018 CO 9, ¶ 49; Flood v.

  Mercantile Adjustment Bureau, LLC, 176 P.3d 769, 772 (Colo. 2008).

¶ 22   Next, and contrary to Brunson, we conclude that the term

  “interstate drivers” is not reasonably susceptible of more than one

  reading and, thus, is not ambiguous. See Deherrera, 820 F.3d at

  1161. Federal appellate decisions have consistently focused on the

  movement of goods in interstate commerce, from the point of origin

  to the destination, rather than on the employee’s movement. These

  courts have repeatedly explained that the MCA exemption includes

  an employee who “in the performance of his duties moves goods in


                                    16
interstate commerce and affects the safe operation of motor vehicles

on public highways” thereby, reflecting a concern for safety on all

public highways from beginning to end, irrespective of whether a

particular employee crosses a state boundary. Id. at 1154 (quoting

Foxworthy, 997 F.2d at 672); see also United States v. Am. Trucking

Ass’ns, 310 U.S. 534, 553 (1940); Burlaka v. Contract Transp.

Servs. LLC, 971 F.3d 718 (7th Cir. 2020) (The rationale of the MCA

exemption is safety because “[i]t is dangerous for drivers to spend

too many hours behind the wheel, and ‘a requirement of pay that is

higher for overtime service than for regular service tends to

. . . encourage employees to seek’ overtime work.” (quoting Levinson

v. Spector Motor Serv., 330 U.S. 649, 657 (1947))). This exemption

applies when an employee’s delivery “forms a part of a ‘practical

continuity of movement’ across state lines from the point of origin to

the point of destination.” Deherrera, 820 F.3d at 1155 (citation

omitted). The inquiry is whether “the shipper’s ‘fixed and persisting

intent’ was to move the goods in interstate commerce.” Id. (citation

omitted). Thus, if “the final intended destination at the time the

shipment begins is another state, the [MCA exemption] applies

throughout the shipment, even as to a carrier that is only


                                  17
  responsible for an intrastate leg of the shipment.” Id. at 1159

  (quoting Project Hope, 250 F.3d at 75). That the exemption focuses

  on the shipper’s intent and the movement of goods in interstate

  commerce is reflected by the exemption’s inclusion of “driver[s] and

  driver’s helper[s] making local deliveries,” employees who rarely

  cross state lines to perform their functions. See 29 U.S.C.

  § 213(b)(11).

¶ 23   Moreover, when interpreting the Department’s regulations, we

  presume the Department was aware of existing case law

  interpreting the MCA exemption when it promulgated the Wage

  Order. See Larrieu v. Best Buy Stores, L.P., 2013 CO 38, ¶ 13

  (“When the General Assembly legislates in a particular area, we

  presume it was aware of existing case law precedent.”). Indeed, the

  principle that intrastate transport may still be interstate in

  character “when it forms a part of a ‘practical continuity of

  movement’ across state lines from the point of origin to the point of

  destination,” Foxworthy, 997 F.2d at 672 (quoting Walling v.

  Jacksonville Paper Co., 317 U.S. 564, 568 (1943)), was established

  well before the Wage Order took effect on December 30, 2014. See,

  e.g., id. (holding that a dairy delivery driver who delivered products


                                    18
  intrastate only transported goods in interstate commerce and was

  exempt under the MCA exemption); Abel v. S. Shuttle Servs., Inc.,

  631 F.3d 1210 (11th Cir. 2011) (holding that an airport shuttle

  driver transported people and goods in interstate commerce and fell

  within the MCA exemption); Bilyou v. Dutchess Beer Distribs., Inc.,

  300 F.3d 217, 229 (2d Cir. 2002) (holding that a beer distributor

  driver making intrastate deliveries was transporting goods in

  interstate commerce and was subject to the MCA exemption); see

  also Southland Gasoline Co. v. Bayley, 319 U.S. 44, 48 (1943)

  (“By exempting the drivers of motors from the maximum hour

  limitations of the [FLSA], Congress evidently relied upon the Motor

  Carrier [Act] provisions to work out satisfactory adjustments for

  employees charged with the safety of operations in a business

  requiring fluctuating hours of employment, without the burden of

  additional pay for overtime.”).

¶ 24   Finally, knowing the body of federal case law exempting

  drivers who drive only an intrastate leg of a longer journey, the

  Department did not add language to the Wage Order limiting the

  term “interstate drivers” to those who cross state boundaries. And

  we may not read a restriction into the Wage Order that was not


                                    19
  placed there by the Department.4 See E-470 Pub. Highway Auth. v.

  Revenig, 140 P.3d 227, 229 (Colo. App. 2006) (“We may not read

  into a statute an exception that its plain language does not suggest,

  warrant, or mandate.”).

¶ 25   We are not persuaded that the Wage Order’s provision on dual

  jurisdiction compels a different result. Just because the Wage

  Order may offer greater protections than the federal law does not

  necessarily mean that it does so. Absent any indications that the

  Wage Order’s “interstate drivers” exemption applies only to drivers

  who cross state lines, we conclude that the Wage Order’s “interstate

  drivers” exemption mirrors the MCA exemption in scope.5


  4 We note that, following the Brunson decision, the Department
  promulgated the Colorado Overtime and Minimum Pay Standards
  Order No. 36, 7 Code Colo. Regs. 1103-1 (effective Mar. 16, 2020),
  https://perma.cc/3GQJ-SGSK (COMPS Order). This order exempts
  “interstate transportation workers” and includes “an employee who
  is a driver . . . if the employee crosses state lines in the course of his
  or her work.” COMPS Order, Rule 2.2.6(A). Because the COMPS
  Order was not in effect at the time Employees worked for JP
  Trucking, our opinion does not address the scope of the COMPS
  Order.
  5 We acknowledge that the Advisory Bulletin, unlike the Wage

  Order, separately defines the term interstate driver and that the
  Brunson division relied on this definition to reach its decision.
  However, because we do not find this term ambiguous, we need not
  consult additional interpretive aids. See Lewis v. Taylor, 2016 CO


                                     20
¶ 26   Nor are we persuaded that our holding runs afoul of the

  maxim that we should narrowly construe exemptions. While

  “exemptions, such as the overtime pay exemption, should be

  construed narrowly,” Brunson, ¶ 23, the Brunson division did not

  explain why the Wage Order’s “interstate drivers” exemption should

  necessarily be construed more narrowly than the MCA exemption.

  See Deherrera, 820 F.3d at 1154 (noting that FLSA exemptions —

  such as the MCA exemption — should be narrowly construed

  against employers (citing Arnold v. Ben Kanowsky, Inc., 361 U.S.

  388, 392 (1960))). As previously noted, if the Department had

  intended to afford interstate drivers greater protections than drivers

  subject to the MCA exemption, it could have done so by defining an

  interstate driver as one who crosses state lines. Therefore, we




  48, ¶ 20 (“If the statutory language is clear, we apply it as such.
  But if the statutory language has more than one reasonable
  meaning, and is therefore ambiguous, we may look to interpretive
  aids to construction to resolve the ambiguity and determine which
  of the reasonable interpretations is appropriate.”) (citation omitted).
  And even if we found the term interstate driver ambiguous, we
  agree with the Brunson division’s observation that “we do not give
  the Advisory Bulletin the same deference that an agency’s
  interpretation arrived at after notice-and-comment rulemaking
  would warrant under Chevron, U.S.A., Inc. v. Natural Resources
  Defense Council, Inc., 467 U.S. 837, 844 (1984).” Brunson, ¶ 37.

                                    21
  conclude that the “interstate drivers” Wage Order exemption

  includes employees who are subject to the MCA exemption, and

  includes employees who do not cross state lines so long as the

  transport itself “forms a part of a ‘practical continuity of movement’

  across state lines from the point of origin to the point of

  destination.” Foxworthy, 997 F.2d at 672 (quoting Walling, 317

  U.S. at 568).

                             D.   Application

¶ 27   The trial court’s findings on limited remand establish that

  Employees are subject to the MCA exemption and that JP Trucking

  satisfied its burden of proving that it transported goods in interstate

  commerce, despite some of those transports occurring intrastate.

  Neither party disputes this ruling. Because we decline to follow

  Brunson’s holding, those same findings establish that Employees

  are “interstate drivers” under the Wage Order and are similarly

  exempted from overtime pay.

¶ 28   Accordingly, we reverse the trial court’s judgment under the

  Wage Order and remand the case with directions to vacate the

  damages award. Because we reverse the judgment, we need not

  address JP Trucking’s remaining contentions concerning damages.


                                     22
                           III.   Conclusion

¶ 29   The judgment is reversed, and the case is remanded with

  directions to enter judgment for JP Trucking and to vacate the

  damages award.

       JUDGE DUNN and JUDGE BROWN concur.




                                   23